UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7562



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CRAIG O. COPLEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-90-47-HC)


Submitted:   July 8, 1999                  Decided:    July 14, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig O. Copley, Appellant Pro Se. Eileen Coffey Moore, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Craig O. Copley appeals from the denial of his motion for a

discharge hearing under 18 U.S.C.A § 4246 (West 1985 & Supp. 1999).

We find that, in his motion, Copley failed to present any evidence

of changed circumstances since his conditional release only months

before. Additionally, we have carefully reviewed the entire record

and, in particular, the circumstances of Copley’s previous revoca-

tions of conditional release, and we find no reversible error.

Therefore, we affirm.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2